Order, Supreme Court, New York County (Angela Mazzarelli, J.), entered April 11, 1991, which granted defendants’ motions to suppress one plastic bag of crack cocaine and one paper bag of empty vials, unanimously affirmed.
The cocaine found in the livery cab defendants occupied was properly suppressed because after the police removed defendants from the vehicle, the police lacked a sufficient predicate for the search of the vehicle (People v Torres, 74 NY2d 224, 226).
While the People sufficiently complied with CPL 450.50, their otherwise dilatory action in taking two and one half years to perfect this appeal is noteworthy (see, People v Green, 139 AD2d 760.) Concur — Rosenberger, J. P., Ross, Asch, Rubin and Williams, JJ. [As amended by unpublished order entered May 31, 1994.]